Title: From Benjamin Franklin to King Louis XVI, [March 1780]
From: Franklin, Benjamin
To: Louis XVI, King


[March, 1780]
M. franklin attendoit L’arrivée de la fregatte La Confederation, pour envoyer a Philadelphie des Munitions de guerre, et L’habillement Complet de quinze mils Soldats, qui en Sont absolument Depourvus.
Cette fregatte etoit destinée a porter M Gerard en france, elle a été dematée de tous Mats Sur le Banc de terre Neuve, et est en Relache a la Martinique; ou elle Sera employée a des Correspondances entre la Martinique et L’amerique Septentrionale, ou a Convoyer en france les Navires Marchands.
M. franklin ne peut Supléer au deffaut de Cette fregatte, qu’en implorant au Nom des etats unis de L’amerique Septentrionale, les Bontés de Sa Majesté très Chretienne; pour accorder incessamment un vaisseau de Guerre, dans lequel il puisse faire Charger Les Munitions de guerre et Les habillements, dont Les troupes americaines ont le plus pressant Besoing. Il est d’autant plus essentiel que Ce Vaisseau Soit d’unne marche et d’unne force Superieure, que rien ne pouroit Remplacer la perte des dits aprovisionements. Il est a desirer que Ce Vaisseau Soit pris dans Le port de Rochefort parceque les habillements Se font a Nantes.
Le Dit vaisseau peut Se Rendre a L’amerique Septentrionale avec trois mois de Vivres parcequ’il en trouvera abondament a Philadelphie, ou de Memoire d’homme on n’a jamais fait de Si Bonne Recolte que la derniere, ainsy que dans tout Le Continent.
Au deffaut d’Equipages francais on poura y Supléer par des Equipages americains, qui attendent leur Echange en angleterre Contre Les Prisonniers que L’Escadre Jones a fait Sur les anglais.
Le Vaisseau de Guerre qui Sera accorde Sera a mesure S’il est destiné ensuitte pour les Colonies francaises, de proteger les Navires Marchands qui Sont en grand Nombre et qui porteront des vivres de toutte Espece.
M. franklin Suplie Sa Majesté très Chretienne, de luy accorder avec Bonté unne prompte Reponse Sur Sa demande, attendu qu’il ne peut Retarder les avis a faire passer au Congrès Sur les Secours qu’il est Chargé d’envoyer. 
Notation: fin mars 1780.
